Citation Nr: 1232204	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  99-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for a chronic lumbosacral strain with X-ray evidence of a bulging annulus at L2-5 and mild degenerative changes and assigned an initial noncompensable disability rating, effective March 9, 1998.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Denver, Colorado. 

In March 1999, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with his claims folder. 

In May 1999 and May 2000, the RO assigned higher initial disability ratings of 10 and 20 percent for the back disability, both effective March 9, 1998. 

The Veteran testified before the undersigned at a November 2001 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims folder. 

In March 2005 and June 2007, the Board remanded the claim seeking a higher initial rating for the service-connected lumbar spine disability for further development. 

In November 2007, the Appeals Management Center (AMC) granted service connection for L4-S1 radiculopathy of the right leg and assigned an initial disability rating of 10 percent, effective September 23, 2002.  

In June 2009, the Board remanded the claim for a higher initial rating for the service-connected lumbar spine disability for further development. 

In a March 2011 decision (implemented by a March 2011 rating decision), the Board increased the rating assigned for the Veteran's service-connected lumbar spine disability with bilateral lower extremity radiculopathy and remanded the issue regarding TDIU for further development. 

In a March 2011 rating decision, the Appeals Management Center assigned a 40 percent disability rating for the service-connected lumbar spine disability with bilateral lower radiculopathy, effective March 1998 and a 50 percent rating effective, April 25, 2005.  



FINDING OF FACT

1.  Service-connection is in effect for: lumbosacral strain with degenerative changes, L4-5 and L5-S1rated as 40 percent disabling from March 9, 1998 and 50 percent disabling from April 25, 2005; right abdominal rectus muscle protuberance, probable tear, rated as 10 percent disabling from March 9, 1998; and L4-S1 radiculopathy of the right leg rated as 10 percent disabling from September 23, 2002.  The combined ratings are 50 percent from March 9, 1998 and 60 percent from April 25, 2005.   

2.  The Veteran is a high school graduate and earned an associate's degree in materials engineering technology.  

3.  The Veteran has employment experience as a truck driver, a seasonal lawn care representative in customer service, a truck loader, and as a lab technician.

4.  From April 1, 2009 to March 31, 2010, and since February 1, 2011, the Veteran has been unemployed and his service connected disabilities have preclude him from securing or following substantially gainful employment consistent with his education and occupational experience.

4.  The Veteran was gainfully employed prior to April 1, 2009 and between April 1, 2010 and January 31, 2010.


CONCLUSIONS OF LAW

1.  From April 1, 2009 to March 31, 2010 and since February 1, 2011, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).

2.  The criteria for entitlement to TDIU were not met during any other periods at issue during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for a TDIU arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Regardless, in the present case, the initial adjudication of the claim occurred in September 1998, before the VCAA was enacted.  Thus it would have been impossible to provide the notice prior to initial jurisdiction.  Congress could not have intended for notice to have been given prior enactment of the requirement for such notice. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA obtained all of the identified relevant post-service VA and private treatment records.  In March 2011, the Board remanded the claim to provide the Veteran with a VA examination.  The May 2011 VA examination is adequate for the purposes of adjudication and reflect compliance with the Board's May 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues were identified and the Veteran was asked about how the disabilities were effecting his employment.  He was also asked about his treatment providers in order to ascertain whether there was additional evidence he could submit. Hence, the Bryant duties were met.
 
The appeal is thus ready to be considered on the merits.

II.  Legal Criteria & Analysis

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

The central inquiry is, whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16 , marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Pursuant to this decision, the Veteran is service-connected for: lumbosacral strain with degenerative changes, L4-5 and L5-S1rated as 40 percent disabling from March 9, 1998 and 50 percent disabling from April 25, 2005; right abdominal rectus muscle protuberance, probable tear, rated as 10 percent disabling from March 9, 1998; and L4-S1 radiculopathy of the right leg rated as 10 percent disabling from September 23, 2002.  The combined ratings are 50 percent from March 9, 1998 and 60 percent from April 25, 2005.   

In determining the combined rating, the Board has considered the bilateral factor for his right and left lower extremities and the fact that all his disabilities ultimately are rated as one disability stemming from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Effective April 25, 2005, the Veteran meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  In any event, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).

Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.

The Veteran has a school diploma and an associate's degree in materials engineering technology. 
A.  From February 1, 2011
On a May 2011 VA examination, the Veteran reported that he had last worked as in February 2011 on a telephone "line crew."  He had done this work for four and a half months, but had to leave due to worsening back pain from repetitive lifting.  He had been hired as a truck driver, but was required to load 40-pound telephone cross bars.  He reported that he could sit for up to three hours without having to move, but then his back would become uncomfortable and annoying.  He could stand and walk without limitation and climb stairs.  He could lift 150 pounds but after he would do so, his back would hurt the next day.  He could run, but afterwards, his back would hurt.  
The VA examiner opined that the Veteran's service-connected disabilities did not preclude his ability to find gainful employment for which his education including a high school degree and occupational experience qualified him.  The examiner added that the Veteran would be limited in doing labor with repetitive lifting of moderate weights over 25 pounds as this has been documented to flare his back pain in the past and caused him to exhaust his sick leave at work.  However, he had a high school degree and was normally not sedentary at home due to his back.  The examiner reported that the Veteran was able to garden and walk his children to school, 2.5 miles round trip every day.  
The examiner stated that the Veteran would be qualified to do jobs that did not require repetitive lifting of moderately heavy weights and could do jobs that required some ambulation as well.  The Veteran also reported that he could sit for three hours at a time without back pain causing him to have to get up.  
The examiner acknowledged that the Veteran would be limited in doing labor with repetitive lifting of moderate weight over 25 pounds as this had been documented to cause flares of back pain in the past and caused him to exhaust his sick leave at work.  The Veteran reported that he stopped working in February 2011 due to worsening back pain from repetitive lifting.  
The record reflects; however, that all of the Veteran's work experience has required heavy or repetitive lifting.  Even in his employment as a lab technician he was reportedly required to carry significant weight.  Although the examiner indicated that the Veteran could perform a job that didn't involve physical labor, the examiner also acknowledged that the Veteran could only sit for three hours at a time without back pain causing him to have to get up.  To date, the Veteran has not had any occupational experience that did not involve repetitive or heavy lifting or sitting for less than three hours at a time.  
In light of this evidence and resolving reasonable doubt in favor of the appellant, the Board concludes that the Veteran's service-connected lumbosacral strain with degenerative changes, L4-5 and L5-S1; right abdominal rectus muscle protuberance, probable tear; and L4-S1 radiculopathy of the right leg prevented him from securing and following employment consistent with his education and occupational experience.  Entitlement to a TDIU for the appeal period from February 1, 2011, when the Veteran left his last employment, is granted.

B. Prior to February 1, 2011

The record shows that prior to February 1, 2001, the Veteran's service-connected disabilities, at times, caused him to miss work or interfered with his ability to perform his job requirements, the record does not show that the Veteran was incapacitated from employment consistent with his education and experience.  

On July 1998 VA examination report, the Veteran stated that he experienced back pain, especially when driving an automobile or when walking around for considerable distances at work.  He was a laboratory technician.  He reported that this was light work and that he had lost no time from work as a result of his low back problem.  

During his March 1999 hearing, the Veteran reported that he had difficulties performing his job as a lab technician due to his back symptoms.  

On January 2000 VA examination report, the Veteran reported that he felt pain daily along with stiffness in the morning and after a typical day's work.  

During his November 2001 Central Office hearing, the Veteran and his representative reported that the Veteran's boss allowed him to take off time from work with pay, or to lay down in the store rooms to rest.  The boss would assign the Veteran's duties to other people in order to protect the Veteran's position; otherwise, the Veteran would have been laid off a long time ago for the inability to function at work.  The Veteran reported that sometimes his boss would bring work to him, so that he didn't have to go up and down the stairs all day.  The Boss would assign the Veteran four jobs at a time rather than just one and give him a week to complete the assignments any order that he could get them done.  The representative reported that the Veteran would be unemployed without his current "protected employment" situation.  

On March 2002 VA examination report, the examiner noted that the Veteran was a lab technician who worked for 40 hours a week and lost 7 days of work in the last year.  The examiner noted that the Veteran had difficulty getting moving in the morning and required increased time for activities of daily living.  He had difficulty with prolonged sitting and driving as well as difficulty with ascending and descending the stairs.  

An August 2005 VA examination report shows that the Veteran reported that he had severe low back pain, particularly with lifting heavy objects and standing for prolonged periods of time.  The pain also flared up on repeated bending, stooping, or squatting.  He reported that he worked as a lab technician in an aluminum foundry and that his job required unloading, loading, carrying heavy objects, bending, and stooping.  The examiner noted that the Veteran's low back pain severely impaired in his ability to fulfill the requirements of his job in that he had to take 3-4 additional days every year of time off on sick leave in addition to the 4 days of sick leave that he was entitled to every year.  

In the last 3 years, on average, he took about 7-8 days off in sick leave due to low back pain.  When his sick leave ran out, he had to work through the pain.  The examiner reported that the Veteran's partially ruptured right rectus abdominal muscle minimally impaired his ability to fulfill the requirements of his job.  
On the September 2009 VA examination report, the Veteran stated that he last worked in April 2009.  He reported that he had worked for Fed Ex loading trucks and that he stopped due to back problems.   
In addition to his work as a telephone lineman, the May 2011 VA examination report shows, the Veteran worked from April to August 2010, as a seasonal lawn care representative in customer service.  He reported that the job ended as it was a temporary seasonal position.  He was told that he would not be hired again due to his back problems, and difficulty lifting some of the products.  He had worked for Fed Ex until April 2009.  Prior to this time, he had worked for 11 years in a lab.  In this capacity he lifted and loaded small hockey puck sized metal disks (that were approximately 27 pounds), repetitively.  

The Board acknowledges that there appeared to be a period of unemployment from April 2009 to April 2010, all of the evidence is to the effect that this period of unemployment was due to the service connected back disability.  Hence, a TDIU is warranted during this period.  38 C.F.R. § 4.16.  Here, the Veteran has had a well documented ability to maintain employment. 

During the remaining periods prior to February 1, 2010, the record shows that the Veteran was gainfully employed.  There is no evidence, that this employment paid less than the poverty rate for one person.  

Although the Veteran and his representative suggested during the 2001 hearing that the Veteran would be unemployed if his position as a lab technician wasn't protected, the facts do not support a finding that the Veteran's employment was sheltered or part of a family business at any point during this appeal period.  The Veteran suggested that special accommodations were made for him in that he was allowed to take off time from work with pay or lay down in the store rooms, and his duties would be assigned to other people.  Sometimes his boss would bring his work to him, so that he didn't have to go up and down the stairs all day.  He also was assigned four jobs at a time rather than one and was provided a week to complete the assignments.  However, the record reflects that during this time, the Veteran worked 40 hours a week, only missed 7-8 days of work over the course of a year, and was able to find employment outside of this "protected" position.  He subsequently worked as a truck loader for Fed Ex, a seasonal lawn care customer service representative, and a truck driver.    

The term "substantially gainful occupation "refers to, at a minimum, the ability to earn 'a living wage.'"  Bowling v. Principi, 15 Vet. App. 1, 7; quoting Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The Board acknowledges that as early as March 1999, the Veteran reported that he had difficulties performing his job due to his back symptoms.  Also, during the August 2005 VA examination, the examiner found that the Veteran's low back pain severely impaired his ability to fulfill the requirements of his job and noted that during the last 3 years, on average, the Veteran took about 7-8 days off in sick leave.  However, the Veteran's ability to sustain responsible employment during this time showed that he was capable of earning a living wage. 

Hence, the weight of the evidence is against a finding that the Veteran's service connected lumbosacral strain with degenerative changes, L4-5a and L5-S1; right abdominal rectus muscle protuberance, probable tear; and L4-5 radiculopathy of the right leg prevented him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience for the appeal period prior to February 1, 2001.  Additionally, in light of the above findings, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted for the portion of the appeal period, prior to April 25, 2005, in which the Veteran did not meet the percentage requirements. 

The preponderance of the evidence is against the finding of unemployability, and further consideration of entitlement to TDIU is not warranted for the appeal period prior to February 1, 2011.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

For the appeal period from April 1, 2009 to April 1, 2010, and from February 1, 2011, entitlement to a TDIU is granted. 

For the appeal remaining periods on appeal, entitlement to a TDIU is denied

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


